United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1582
                         ___________________________

                                 Joshua D. Stricklin

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Dolgencorp, LLC (originally sued as Dollar General of Harrisburg, Arkansas 72432)

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                            Submitted: January 13, 2014
                                Filed: July 1, 2014
                                  [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

     Joshua Stricklin appeals the district court's1 grant of summary judgment to
Dolgencorp, LLC, which is the parent corporation of his employer, Dollar General


      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
(collectively, "Dollar General"). In November 2009, Stricklin began working as a
sales associate at a Dollar General store in Harrisburg, Arkansas. Store manager
Rebecca Kirby hired Stricklin with knowledge of his hearing impairment and multiple
sclerosis. Stricklin was terminated in December 2010 following a period of disability-
related leave. Stricklin sued Dollar General, alleging that it discriminated against him
in violation of the Americans with Disability Act (ADA). We affirm.

                                     I. Background
       Dollar General stores, including the Harrisburg store, are leanly
staffed—typically by just two or three employees during a given shift. Because of
Dollar General's light staffing model, a sales associate must perform a number of tasks
associated with store operations. The job description for a sales associate—which
Stricklin acknowledges reading and understanding—includes "[f]requent walking and
standing"; "[f]requent bending, stooping, and kneeling to run check-out station, stock
merchandise and unload trucks"; "[f]requent and proper lifting of up to 40 pounds
[and] occasional lifting of up to 55 pounds"; and "[o]ccasional climbing (using step
ladder) up to heights of six feet." (Emphases omitted.)

       About a year after his hiring, Stricklin's disabilities began to affect his work
capacity. On November 4, 2010, Stricklin presented a physician's note to Kirby, which
stated that Stricklin "should be restricted in any areas that would be considered heavy
work, such as lifting, excessive standing or excessive temperatures." On November
8, 2010, Matrix Absence Management, Inc. ("Matrix")—Dollar General's third-party
leave administrator—sent Stricklin a letter requesting a "Certification of Health Care
Provider Form." Stricklin's physician completed the form, stating that Stricklin could
return to work from November 8, 2010, to November 8, 2011, with restrictions of "no
more than 24 hrs/wk with no heavy lifting, climbing, bending, or stooping." On
November 12, 2010, Matrix sent Stricklin a letter stating that he had been approved
for a medical leave of absence from November 6, 2010, to December 17, 2010,
although Stricklin never requested medical leave. Stricklin contacted Kirby on

                                          -2-
November 25, 2010, to inform her that he could return to work that day. According
to Stricklin, Kirby told him that he could not return to work without a physician's note.
Stricklin did not bring a note because, in his view, he did not need one.

       Dollar General contacted Matrix on December 21, 2010, to determine Stricklin's
return-to-work status; Matrix stated that Stricklin could return to work with no
restrictions on November 8, 2011. Thus, Stricklin would not be medically cleared to
work for almost eleven months. On December 22, 2010, Dollar General's leave
administration sent Stricklin a letter informing him that his medical leave had expired
and requesting that he contact leave administration within ten days to discuss his
employment status. Stricklin never contacted leave administration. While the parties
disagree as to precisely when and how Stricklin's employment ended, it is sufficient
for our purposes that it did end.2

      The district court identified two claims in Stricklin's complaint. First, Stricklin
alleges that Dollar General violated the ADA by refusing to offer a reasonable
accommodation for his disability. Second, he alleges that Dollar General violated the
ADA by terminating him on the basis of his disability. The district court granted
summary judgment to Dollar General on both claims. With respect to both claims, the
court found that Stricklin could not perform the essential functions of the sales
associate job and therefore was not a "qualified individual" under the ADA.

                                   II. Discussion
     On appeal, Stricklin argues that the district court erroneously granted summary
judgment to Dollar General on his ADA claims because "he could perform the



      2
       Dollar General asserts that Stricklin's employment ended as a "voluntary
resignation" on January 2, 2011, because Stricklin failed to respond to the December
22, 2010 letter. Stricklin asserts that he was effectively fired when he was placed on
medical leave, which he never requested, in November 2010.

                                          -3-
essential functions of his job" and therefore is a qualified individual within the
meaning of the ADA.

            This court reviews de novo a grant of summary judgment.
      Wojewski v. Rapid City Reg'l Hosp., Inc., 450 F.3d 338, 342 (8th Cir.
      2006). Summary judgment is proper "if the pleadings, the discovery and
      disclosure materials on file, and any affidavits show that there is no
      genuine issue as to any material fact and that the movant is entitled to
      judgment as a matter of law." Fed. R. Civ. P. 56(c)(2).

Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc).

       The ADA prohibits discrimination "against a qualified individual on the basis
of disability." 42 U.S.C. § 12112(a). "For his ADA claim to survive summary
judgment, [Stricklin] must show that he was qualified to perform the essential
functions of his position, with or without reasonable accommodation." Otto v. City of
Victoria, 685 F.3d 755, 758 (8th Cir. 2012) (failure-to-accommodate claim) (citing
Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1135 (8th Cir. 1999) (en banc)); see also
Brown v. City of Jacksonville, 711 F.3d 883, 888 (8th Cir. 2013) (stating that a
plaintiff must show that he or "she is a 'qualified individual' under the ADA" to
establish a disability-discrimination claim).

       Stricklin has failed to demonstrate that he is a "qualified individual" within the
meaning of the ADA. While he strenuously asserts that "he could perform the
essential functions of his job," Stricklin offers no evidence to substantiate that claim.
Rather, Dollar General was presented with a physician's note barring Stricklin from
"lifting, excessive standing or excessive temperatures." Shortly thereafter, Dollar
General received a second physician's form that barred Stricklin from "heavy lifting,
climbing, bending, or stooping" for one year. "The ADA does not require an employer
to permit an employee to perform a job function that the employee's physician has
forbidden." Otto, 685 F.3d at 758 (quotation and citation omitted). It is undisputed that

                                           -4-
Stricklin's job required the very kind of walking, lifting, climbing, bending, and
stooping that his physician forbade. As a result, Stricklin is not a "qualified
individual" within the meaning of the ADA. This is fatal to both of his ADA claims.
The district court did not err in granting summary judgment in favor of Dollar
General.

                                  III. Conclusion
      The judgment of the district court is affirmed.
                      _____________________________




                                        -5-